Citation Nr: 1541648	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease with bilateral shoulder pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to November 1996.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued an assigned 20 percent rating for the Veteran's cervical spine disability.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board in March 2015 for additional development.

The issues of entitlement to service connection for psoriatic arthritis and service connection for central sleep apnea have been raised by the record in a statement received in August 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was adjudicated using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not manifested by ankylosis, forward flexion of 15 degrees or less, or radiculopathy of the upper extremities.

2.  From October 2, 2013, to March 10, 2015, service-connected bilateral shoulder pain resulted in limitation of the left arm to less than shoulder level.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a separate 20 percent rating for limitation of the left arm due to shoulder pain have been met from October 2, 2013, to March 10, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a November 2011 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating her cervical spine disability; and provide opinions regarding the nature and etiology of her claimed cervical radiculopathy.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Based on the above development of the claim, including obtaining the Veteran's recent VA treatment records and affording her a VA examination, there has been substantial compliance with the directives of the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently assigned a 20 percent rating under Diagnostic Code (DC) 5025-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

DC 5025 addresses fibromyalgia.  38 C.F.R. § 4.71a.  It defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to DC 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  Although DC 5025 is part of the Veteran's assigned rating, she has not been diagnosed with fibromyalgia, and her condition is not otherwise manifested by pain both above and below the waist.  Therefore, consideration of a higher rating under DC 5025 is not warranted.

DC 5242 is part of the General Rating Formula for Diseases and Injuries of the Spine. Under this formula, a higher 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in  DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

In this case, the Veteran's cervical spine condition has not been manifested by forward flexion of 15 degrees or less.  During her June 2012 VA examination, flexion was 30 degrees without pain.  VA records dated October 2013 noted that passive range of motion in the neck was very limited and painful, but specific degree measurements were not recorded.  However, additional VA records dated November 2013 reflect flexion of 25 degrees.  Private treatment records from February 2015 and March 2015 show flexion of 20 degrees, and records from April 2015 reflect full flexion.  During the May 2015 VA examination, flexion was 40 degrees without pain, and was unchanged following repetitive testing.  In sum, during the period on appeal, forward flexion of the cervical spine was at least 20 degrees, even when accounting for painful or repetitive motion.

In addition, the Veteran's condition is not manifested by ankylosis.  Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  In light of this definition, the mere fact that the Veteran demonstrated some range of motion of the cervical spine indicates that ankylosis is not present.  Indeed, the May 2015 VA examination specifically noted that there was no ankylosis.  Therefore, the criteria for the higher 30 percent rating have not been met.

Note (1) to the General Rating Formula further specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this case, there is no indication of any bowel or bladder impairment.  However, the Veteran contends that she has bilateral upper extremity radiculopathy that is associated with her cervical spine condition.

A January 1999 VA examination report, as well as private records dated January 2007, reflect diagnoses of cervical radiculopathy.  However, the May 2015 VA examiner concluded that the Veteran does not have cervical radiculopathy.  She complains of shoulder, arm, and upper back pain, but not the "radiating pain" consistent with radiculopathy.  The symmetric bilateral nature of her condition and reported feeling of heaviness or weakness in her muscles is also not consistent with radiculopathy.  He further explained that while she has MRI imaging which show bulging discs, such findings are common in her group, and pathology from such a condition where there is also impingement on the neural foramina (radiculopathy) has more specific signs and symptoms that this Veteran has demonstrated, and the examiner cited to medical literature to support this point.  Finally, the Veteran has had electromyography or nerve conduction studies performed at the time of her symptoms that did not show radiculopathy.  Indeed, the Board notes that the only nerve conduction studies contained in the record, dated February 1997 and October 2013, were both within normal limits, with no electrodiagnostic evidence of cervical radiculopathy.

The Board has considered the prior diagnoses of radiculopathy contained in the record.  However, the record does not reflect any diagnoses of radiculopathy during the appeal period.   McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim).  Similarly, the 2007 diagnosis is not within a reasonable proximity to the appeal period, particularly given the negative nerve conduction study produced during the appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

The Board has also considered the Veteran's own statements made in support of her claim.  However, she has not demonstrated any specialized knowledge or expertise to indicate she is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of radiculopathy falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In addition to the above criteria addressing the Veteran's cervical spine condition, she is also service-connected for "bilateral shoulder pain."  In order to fully address all of the impairment associated with her service-connected condition, the Board will consider DC 5201, which governs limitation of the arm.  A 20 percent rating contemplates limitation of motion of the major (dominant) to shoulder level, limitation of the minor (non-dominant) arm to midway between side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the major arm to midway between side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In this case, with respect to the Veteran's right (major) arm, the only findings of a compensable level of limited motion are from private records dated February 2015, which reflect abduction of 58 degrees.  However, additional records from March 2015 reflect right arm abduction of 113 degrees, and records from April 2015 reflect full range of motion in the right arm.  Therefore, the February 2015 findings, while compensable under the rating schedule, are the only compensable findings for the right arm during the appeal period, and do not warrant a separate rating given the noncompensable level of impairment demonstrated shortly thereafter.

With respect to the left arm, the Veteran demonstrated 90 degrees (shoulder level) of flexion and abduction on October 2, 2013.  In February 2015, flexion was 95 degrees, and abduction was 65 degrees.  These findings are consistent with a 20 percent rating under DC 5201.  However, private records from March 11, 2015, reflect flexion of 120 degrees and abduction of 110 degrees, and additional records from April 2015 reflect full range of motion.  Therefore, in light of the above criteria, a separate 20 percent rating for limitation of motion due to left shoulder pain is appropriate from October 2, 2013, to March 10, 2015.

The Board has considered the other diagnostic codes relating to the shoulder.  However, as noted above, the Veteran is only service-connected for bilateral shoulder pain, and the record does not reflect any findings of ankylosis of the scapulohumeral articulation (DC 5200), impairment of the humerus (DC 5202), or impairment of the clavicle or scapula (DC 5203). 

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine degenerative disc disease with bilateral shoulder pain with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the limitation of motion of the neck and shoulders are specifically addressed under Diagnostic Codes 5242 and 5201, respectively.  The General Rating Formula for Diseases and Injuries of the Spine also contemplates neurologic impairment, which has not been demonstrated in this case.  There is no indication that the Veteran's service-connected disability on appeal results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, the Veteran is only service-connected for the disabilities currently on appeal.

ORDER

A rating higher than 20 percent for cervical spine degenerative disc disease with bilateral shoulder pain is denied.

A separate 20 percent rating for limitation of the left arm due to shoulder pain is granted from October 2, 2013, to March 10, 2015.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


